Title: Conversation with Ralph Izard, Pierce Butler, and Aaron Burr, 24 October 1791
From: Washington, George
To: 



[Philadelphia, 24 October 1791]

Mr Izard, Mr Butler and Mr Burr, three members of the Senate, waited upon the President at six o’clock in the evening of this day, in order to request his opinion upon the etiquette which might be proper to be established between the Senators of the United States and foreign Ministers in respect to visiting each other—viz.—whether it would be proper for the Senators to pay the first visit to foreign diplomatic Characters, or expect it from them. These Gentlemen informed the President that they did not wait upon him as a formal committee from the Senate; but that the point having been discussed by the Senate, in the Senate Chamber, after the public business was ended, and a wish expressed that the President’s opinion might be obtained in the matter, they had been desired, by that body, to call upon him, in an informal manner, to state the subject and receive his opinion, if he should think proper to give it.
In reply, the President informed those Gentlemen, that the subject stated being a matter to which he had not turned his thoughts, and as it was about establishing a precedent it might be considered as of importance, he would, therefore, beg to decline expressing an opinion upon it for the present; but that he would revolve the thing in his mind, and would answer the Gentlemen as soon as he should have made his communications to Congress tomorrow (being hurried in preparing them) and would let them know at what hour it might be received. Although, at the same time, the President observed, that he was not certain, whether, upon due consideration of the matter, he should think it proper for him to give an opinion in it or not.
